Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 11, 13, 14, 21 and 22 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Jang (US 2017/0124368).
Regarding claim 1, Jang teaches an optical communication system (Fig. 2 and Fig. 3 forms the system), comprising: a transmitter (Fig. 2, transmitter 400) including a display panel (Fig. 2, display panel 420) which has a curved surface (paragraph [0045], the image display 420 includes flat panel displays, curved panel displays) and is capable of emitting light (paragraph [0036], the image display 420 to display a plurality of image frames), and a transmission controller which causes the display panel to emit light representing an information signal (paragraph [0035], when the signal output and driving module 416 drives the image display 420 according to the patternized data FD, the image display 420 may display the patternized data FD); and a receiver (Fig. 3, receiver 500) including an image sensor which receives the light emitted from the display panel (Fig. 3, image sensor 510; paragraph [0048], the image capturing device 510 captures the first image frame), and a reception controller which extracts the information signal from the light received by the image sensor (paragraph [0048], The decoding block 520 includes an image source module 522, an image processing module 524 and a data extracting module 526).
Regarding claim 11, Jang teaches the optical communication system according to claim 1, wherein the transmission controller temporally changes intensity of the light emitted by the display panel according to the information signal (paragraph [0035], In the embodiment, the digital signal modulation operation includes, for example, amplitude-shift keying (ASK) (i.e., on-off keying modulation (OOK modulation))).
Regarding claim 13, Jang teaches the optical communication system according to claim 1, wherein the transmission controller causes the display panel to display a two-dimensional code representing the information signal in a two-dimensional array including pixels which emit light and pixels which do not emit light (Figs. 6 and 7 show patterns including pixels which emit light and pixels which don’t emit light).
Regarding claim 14, Jang teaches the optical communication system according to claim 13, wherein the transmission controller periodically inverts emission and non-emission of light from the pixels in the display panel, the pixels constituting the two-dimensional code (Fig. 7 is an inverted pattern of Fig. 6; paragraph [0035], In different image frames, the encoding and modulation module 414 patternizes the data DD1 into different types of identification patterns; paragraph [0037], For instance, the first image frame FA includes an identification pattern MA3 as depicted in FIG. 6, and the second image frame FB includes an identification pattern MB3 as depicted in FIG. 7).
Regarding claim 21, Jang teaches the optical communication system according to claim 1, further comprising: an image capturer including an image sensor for image capturing which captures an image (Fig. 3, image capturer 510 comprises the image sensor) and an image capturing controller which controls the image sensor for image capturing (paragraph [0050], lines 1-4).
Regarding claim 22, Jang teaches the optical communication system according to claim 21, wherein the image capturer further includes a switch for starting and stopping an operation of the image capturer (paragraph [0049], the image capturing device 510 starts capturing the image frames from a starting time point t1 of the time period TC… the image capturing device 510 stops capturing the image frames).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2017/0124368) in view of Liu (US 2016/0164606).
Regarding claim 2, Jang teaches the optical communication system according to claim 1, wherein the transmission controller causes the display panel to display an image of a predetermined shape (paragraph [0035], the encoding and modulation module 414 performs a digital signal modulation operation on the patternized data FD, such that when the signal output and driving module 416 drives the image display 420 according to the patternized data FD, the image display 420 may display the patternized data FD in the manner of dynamic twinkling).
Although Jang shows communication between a transmitter in Fig. 2 and the receiver in Fig. 3 facing each other, Jang doesn’t teach wherein the reception controller determines, based on a difference between the predetermined shape and a shape of the image captured by the image sensor, whether a region of the display panel in which the image is displayed faces the image sensor.
Liu teaches wherein the reception controller determines, based on a difference between the predetermined shape and a shape of the image captured by the image sensor (paragraph [0008], comparing luminance variation with time of each region with a predetermined size of all images), whether a region of the display panel in which the image is displayed faces the image sensor (paragraph [0049], where FIG. 2A shows that the entire light spot is located in the image and paragraph [0104]; See Fig. 2B, the region of the display panel doesn’t completely face the image sensor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the reception controller taught by Jang and incorporate the functionality of the reception controller taught by Liu in order to for the image sensor to properly detect and receive the visible light signal (Liu: paragraph [0007]).
Regarding claim 3, Jang in view of Liu teaches the optical communication system according to claim 2, wherein the reception controller extracts the information signal only from the image displayed in the region of the display panel determined to face the image sensor (As taught by Jang, the transmitter display panel faces the receiver image sensor and thus the reception controller will extract information signal from the entire display panel as it is already facing towards the image sensor).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2017/0124368) in view of Nakamura (JP2005151015).
Regarding claim 8, Jang teaches the optical communication system according to claim 1.
Jang doesn’t teach wherein the display panel is an organic electroluminescent (EL) display panel.
Nakamura teaches wherein the display panel is an organic electroluminescent (EL) display panel (paragraph [0002]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display panel taught by Jang and incorporate the EL display panel as taught by Nakamura since an EL panel reduces the weight and thickness of the display panel and the EL element also has a high response speed (Nakamura: paragraph [0002]).
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2017/0124368) in view of Nakamura (JP2005151015) in further view of Kishimoto (US 2019/0244563).
Regarding claim 9, Jang in view of Nakamura teaches the optical communication system according to claim 8.
Jang in view of Nakamura doesn’t teach wherein the transmitter is provided to a moving body, the organic EL display panel is fixed to a member which constitutes an outer surface of the moving body, and an entire surface of the organic EL display panel and at least part of the member are covered with a transparent resin.
Kishimoto teaches a transmitter is provided to a moving body, the organic EL display panel (paragraph [0041], the display panel 3 in the example shown in FIG. 3 is a transparent organic EL display panel) is fixed to a member which constitutes an outer surface of the moving body (Fig. 3, member 4 is an outer surface of the moving body (the member 4 moves relative to the movement of the vehicle)), and an entire surface of the organic EL display panel and at least part of the member are covered with a transparent resin (Fig. 12A, resin 8 covering the surface of display panel 3 and the member 4; paragraph [0047], The holding member 4 is preferably bonded to the surface 5a of the member 5 using the light transmissive adhesive 8…For example, any adhesive which is called Optical Clear Adhesive (OCA) or Optical Clear Resin (OCR) such as a film-like or paste-like acrylic-based, silicone-based or urethane-based adhesive can be used as the adhesive 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the placement of the transmitter taught by Jang in view of Nakamura and incorporate it within the moving body as taught by Kishimoto in order to provide a display apparatus that can be easily detached within a vehicle (Kishimoto: paragraph [0008]).
Regarding claim 10, Jang in view of Nakamura in further view of Kishimoto teaches the optical communication system according to claim 9, wherein Kishimoto teaches the member includes a through hole in a position corresponding to a rear surface of the organic EL display panel (Fig. 12A, member 4 within includes a through hole and when the display 3 is placed within the member 4, the rear surface of the display panel corresponds to the position of the through hole), and the organic EL display panel is connected to the transmission controller with a cable (paragraph [0039], The wiring 9 connects the display panel 3 and a driver (not shown) that supplies a drive signal to the display panel 3) which extends through the through hole (Fig. 12A, when the display 3 is placed within the member 4, the cable 9 extends through the through hole; see also Fig. 11A). Hence, it would have been obvious to one of ordinary skill in the art to modify the member in order to position the display panel as taught by Kishimoto as a matter of design choice.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2017/0124368) in view of Harbers (US 2016/0359563).
Regarding claim 12, Jang teaches the optical communication system according to claim 1, wherein the display panel is a color display panel which is capable of emitting visible light of a color (paragraph [0031], The data FD twinkles in a predetermined frequency, and may be designed as dynamically twinkling image frames which are visible…to users).
Jang doesn’t teach the transmission controller temporally changes the color of the visible light emitted by the display panel according to the information signal.
Harbers teaches wherein a transmission controller temporally changes the color of the visible light emitted by the display panel according to the information signal (paragraph [0069], modulator 183 receives an amount of data 190 to be transmitted from LED based illumination device 100 and modulates current command signals 191 and 192 to change the color of light emitted from LED based illumination device 100 based the data to be transmitted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the transmission controller functionality as taught by Jang and incorporate the transmission control taught by Harbers in order to provide improvements in the control of maintaining the color point of the light source that meet the color and/or flux requirements of the application (Harbers: paragraph [0003]).
Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2017/0124368) in view of Verburgh (US 2021/0365035).
Regarding claim 17, Jang teaches the optical communication system according to claim 1. 
Jang doesn’t teach wherein the transmitter is disposed in a first vehicle, and the receiver is disposed in a second vehicle.
Verbrugh teaches wherein the transmitter is disposed in a first vehicle (Fig. 3, first vehicle V1), and the receiver is disposed in a second vehicle (Fig. 3, second vehicle V2; paragraph [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the transmitter and receiver communication taught by Jang into the vehicles as taught by Verbrugh so that the vehicles can determine the intervehicle distances by being in communication with one another through the optical signals (Verbrugh: paragraph [0002]).
Regarding claim 18, Jang teaches the optical communication system according to claim 1.
Jang doesn’t teach wherein the transmitter is disposed in a first drone, and the receiver is disposed in a second drone.
Verbrugh teaches wherein the transmitter is disposed in a first drone (Fig. 3, first vehicle V1), and the receiver is disposed in a second drone (Fig. 3, second vehicle V2; paragraph [0025]; paragraph [0051], the system can be applied to drones…).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the transmitter and receiver communication as taught by Jang and incorporate it between drones taught by Verbrugh so that the vehicles can determine the intervehicle distances by being in communication with one another through the optical signals (Verbrugh: paragraph [0002]).
Regarding claim 19, Jang teaches the optical communication system according to claim 1.
Jang doesn’t teach wherein one of the transmitter and the receiver is disposed in a drone, and a remaining one of the transmitter and the receiver is disposed in an airship.
Verbrugh teaches wherein one of the transmitter and the receiver is disposed in a drone (Fig. 3, first vehicle V1; paragraph [0051], the system can be applied to drones…), and a remaining one of the transmitter and the receiver is disposed in an airship (Fig. 3, second vehicle V2; paragraph [0025]; paragraph [0026], For…other flying mobile objects…the distance of the flying object from the luminaires is also transmitted (the flying height)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the transmitter and receiver communication as taught by Jang and incorporate it between drones taught by Verbrugh so that the vehicles can determine the intervehicle distances by being in communication with one another through the optical signals (Verbrugh: paragraph [0002]).
Regarding claim 20, Jang teaches the optical communication system according to claim 1.
Jang doesn’t teach wherein the transmitter further includes a wireless communicator which transmits a signal using radio waves.
Verbrugh teaches wherein the transmitter further includes a wireless communicator which transmits a signal using radio waves (paragraph [0023], Each vehicle is equipped with a wireless transceiver which acts as a transmitter and/or receiver to allow the vehicles in the venue to communicate with each other via a short-range wireless connection, for example RF (Radio Frequency)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the transmitter taught by Jang and incorporate the wireless communicator as taught by Verbrugh so that the transmitter and the receiver can communicate with each other via a short-range wireless connection (Verbrugh: paragraph [0023]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017.  The examiner can normally be reached on Mon-Sat: 11-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRANESH K BARUA/Examiner, Art Unit 2637